[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] PER CURIAM (RE DEFENDANTS' MOTION FOR REARGUMENT, DATED SEPTEMBER 2, 1999
By its ruling, dated June 29, 1999, the court (Graham, J.) defaulted the defendants for failure to comply by that date with discovery requests previously ordered.
On August 16, 1999, this court, relying on Judge Graham's ruling, rejected defendants' assertion that on or about December 3, 1998 they had complied with the discovery order and concomitantly denied defendants' motion to set aside the default.
In the absence of a stipulation signed by plaintiffs counsel acknowledging compliance, the court will take no action apart from denial of the instant motion for reargument.
It is so ordered.
Gaffney, J.